Citation Nr: 1702755	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of Osgood Schlatter's disease, status post excision of tibial tubercle, right knee.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran underwent a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of this hearing is associated with the record.

In May 2015, the Board remanded this case for further evidentiary development.


FINDING OF FACT

On December 7, 2016, the Board was notified by the Veteran's wife that the Veteran had died in October 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2016).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as to the appellant for purposes of processing the claims to completion.  Such request must be filed with the Regional Office not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


